


110 HR 3841 IH: To prohibit the commercial harvesting of Atlantic

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3841
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Gilchrest
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the commercial harvesting of Atlantic
		  menhaden for reduction purposes in the coastal waters and the exclusive
		  economic zone.
	
	
		1.Prohibition on commercial
			 harvesting of menhaden
			(a)ProhibitionIt is unlawful to engage in, or to attempt
			 to engage in, the commercial harvesting of Atlantic menhaden for reduction
			 purposes in the Atlantic coastal waters or in the exclusive economic zone
			 established by Proclamation Numbered 5030, dated March 10, 1983.
			(b)Penalties(1)Any person who is found
			 by the Secretary of Commerce after notice and an opportunity for a hearing in
			 accordance with section 554 of title 5, United States Code, to have committed
			 an act that is unlawful under subsection (a), is liable to the United States
			 for a civil penalty. The amount of the civil penalty may not exceed $1,000 for
			 each violation. Each day of continuing violation constitutes a separate
			 offense. The amount of the civil penalty shall be assessed by the Secretary of
			 Commerce by written notice. In determining the amount of the penalty, the
			 Secretary of Commerce shall take into account the nature, circumstances,
			 extent, and gravity of the prohibited act committed and, with respect to the
			 violator, the degree of culpability, any history of prior violations, ability
			 to pay, and such other matters as justice may require.
				(2)Subsections (b) through (e) of
			 section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1858(b)–(e); relating to review of civil penalties; acting upon failure
			 to pay assessment, compromise, and subpoenas) shall apply to penalties assessed
			 under paragraph (1) to the same extent and in the same manner as if those
			 penalties were assessed under subsection (a) of such section.
				(c)Civil
			 forfeitures(1)Any vessel (including
			 its gear, equipment, appurtenances, stores, and cargo) used, and any fish (or
			 the fair market value thereof) taken or retained, in any manner, in connection
			 with, or the result of, the commission of any act that is unlawful under
			 subsection (a), is subject to forfeiture to the United States. All or part of
			 the vessel may, and all such fish (or the fair market value thereof) shall, be
			 forfeited to the United States under a civil proceeding described in paragraph
			 (2). The district courts of the United States have jurisdiction over
			 proceedings under this subsection.
				(2)Subsections (c) through (e) of
			 section 310 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1860(c)–(e); relating to judgment, procedure, and rebuttable
			 presumptions) shall apply with respect to proceedings for forfeiture commenced
			 under this subsection to the same extent and in the same manner as if the
			 proceeding were commenced under subsection (a) of such section.
				(d)EnforcementA
			 person authorized by the Secretary of Commerce or the Secretary of the
			 department in which the Coast Guard is operating may take any action to enforce
			 this section that an officer authorized under section 311 of the Magnuson Act
			 (16 U.S.C. 1861) may take to enforce that Act (16 U.S.C. 1801 et seq.). Either
			 such Secretary may, by agreement, on a reimbursable basis or otherwise, utilize
			 the personnel, services, equipment (including aircraft and vessels), and
			 facilities of any other Federal department or agency and of any agency of a
			 State in carrying out that enforcement.
			2.Action by
			 Atlantic States Marine Fisheries CommissionThe Atlantic States Marine Fisheries
			 Commission shall promptly take action to amend the Interstate Fishery
			 Management Plan for Atlantic Menhaden Amendment 1, dated July 2001, to take
			 into account the prohibition established under section 2 on the commercial
			 harvesting of menhaden in coastal waters.
		3.ReportNot later than 5 years after the date of the
			 enactment of this Act, the Atlantic States Marine Fisheries Commission, in
			 cooperation with the National Oceanic and Atmospheric Administration, shall
			 submit to Congress a report on—
			(1)the progress the
			 Commission has made toward understanding the structure of the Atlantic menhaden
			 population on the Atlantic Coast of the United States and in the Chesapeake
			 Bay;
			(2)the role of such
			 population as a filter feeder and prey species for predatory fish in the
			 Chesapeake Bay and in coastal ecosystems;
			(3)the impact on the Atlantic coastal and
			 Chesapeake Bay ecosystems of commercial harvesting of menhaden for reduction;
			 and
			(4)its
			 recommendations for future sustainable management of such harvesting.
			4.Coastal waters
			 definedAs used in this Act,
			 the term coastal waters has the meaning that term has in section
			 3 of the Atlantic Striped Bass Conservation Act (Public Law 98–613; 16 U.S.C.
			 1851 note), as in effect on the date of the enactment of this Act.
		
